     Case 3:20-cv-03169-X-BK Document 7 Filed 11/10/20                  Page 1 of 1 PageID 62



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ARTHUR L. ROBERTSON,                               §
          Petitioner,                              §
                                                   §
v.                                                 §                    3:20-CV-3169-X-BK
                                                   §
DIRECTOR, TDCJ-CID,                                §
          Respondent.                              §


          ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate.

        IT IS THEREFORE ORDERED that the successive habeas petition is

TRANSFERRED to the United States Court of Appeals for the Fifth Circuit. See 28

U.S.C. § 2244(b)(3); 28 U.S.C. § 1631. 1 The Clerk of the Court is directed to close

this case.

        IT IS SO ORDERED this 10th day of November 2020.



                                               ___________________________________
                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE

1An order transferring a successive application to the court of appeals is not a final order requiring a
certificate of appealability. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015); Brewer v.
Stephens, 605 F. App’x 417 (5th Cir. 2015) (per curiam).
